DETAILED ACTION
The Amendment filed December 7, 2020 has been entered.
Claims 7-59, 63 and 73-93 are cancelled.
Claims 1-6, 60-62 and 64-72 are pending.
Claims 1, 60 and 64 are currently amended.
Claims 65-72 are withdrawn.
Claims 1-6, 60-62 and 64 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections 
The rejection of claim 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the cancellation of claim 63.

The rejection of claim 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  is withdrawn in light of the amendment of claim 64.


The rejection of claim 63 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of claim 63.

The rejection of claims 1-5 and 60-64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendment of claims 1 and 60.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 60-62 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims as currently amended require the presence of a corn plant, seed, cell or part thereof comprising event DP-202216-6, wherein the event comprises the nucleotide sequence set forth in SEQ ID NO: 7 and SEQ ID NO: 8, and wherein a representative sample of seed comprising the event has been deposited with American Type Culture Collection (ATCC) with Accession No. PTA-124653.
The claims as currently amended also require the use of a population of maize plants comprising Event DP-202216-6, wherein a representative sample of seed comprising the event has been deposited with American Type Culture Collection (ATCC) with Accession No. PTA-124653.
The specification at pages 18-19 defines an event as follows:
A transgenic “event” is produced by transformation of plant cells with a heterologous DNA constructs), including a nucleic acid expression cassette that comprises a transgene of interest, the regeneration of a population of plants resulting from the insertion of the transgene into the genome of the plant, and selection of a particular plant characterized by insertion into a particular genome location. An event is characterized phenotypically by the expression of the transgene. At the genetic level, an event is part of the genetic makeup of a plant. The term “event” also refers to progeny produced by a sexual outcross between the transformant and another variety that include the heterologous DNA. Even after repeated back-crossing to a recurrent parent, the inserted DNA and flanking DNA from the transformed parent is present in the progeny of the cross at the same chromosomal location. The term “event” also refers to DNA from the original transformant comprising the inserted DNA and flanking sequence immediately adjacent to the inserted DNA that would be expected to be transferred to a progeny that receives inserted DNA including the transgene of interest as the result of a sexual cross of one parental line that includes the inserted DNA (e.g., the original transformant and progeny resulting from selfing) and a parental line that does not contain the inserted DNA.


The specification at page 13 describes SEQ ID NO:7 and  SEQ ID NO:8 as the 5’ and 3’  junction sequences (5 bp genomic plus 5 bp insert) of event DP-202216-6. The specification at page 13 describes SEQ ID NO:9 and  SEQ ID NO:10 as the 5’ and 3’  junction sequences (10 bp genomic plus 10 bp insert) of event DP-202216-6. The specification at page 13 describes SEQ ID NO:11 and  SEQ ID NO:12 as the 5’ and 3’ junction sequences (15 bp genomic plus 15 bp insert) of event DP-202216-6. The specification at page 13 describes SEQ ID NO:13 as the insert DNA of event DP-202216-6 plus its 5’ and 3’ genomic flanking sequences (10 bp on each end). The specification at page 13 describes SEQ ID NO:14 as the insert DNA of event DP-202216-6 plus its 5’ and 3’ genomic flanking sequences (20 bp on each end).
The specification at pages 39 to 40 (Example 4) describes the generation of event DP-202216-6 in a corn plant by transforming maize (Zea mays L.) using Agrobacterium-mediated transformation with a plant transformation vector/plasmid that comprises two gene cassettes, the first cassette containing the AG099 gene encoding the AG099 protein (the MADS-domain transcription factor ZMM28), the expression of which is controlled by the promoter from the Zea mays translation initiation factor gos2 (zm-gos2) gene along with the intron 1 region from the maize ubiquitin 1 (ubiZMl) gene, and termination of which is mediated by the presence of the terminator sequence from the proteinase inhibitor II (pinll) gene of Solanum tuberosum.
The specification at page 57 (Example 12) describes corn (maize) plants comprising event DP-202216-6 as exhibiting altered photosynthesis, with CO.sub.2 exchange rate (CER) and photosynthetic electron transport rate (ETR) being increased by 10% and 8%, respectively,  as compared to control plants.
.

Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 


Applicant's arguments are not persuasive. 
Applicant's arguments are not persuasive because the mere recitation that the Event is comprised in a representative sample of seed that has been deposited (claims 60-62 and 64), or comprises two 10 bp junction sequences, two 20 bp junction sequences, or two 30 bp junction sequences and is comprised in a representative sample of seed that has been deposited (claims 1-3 and 5) is not sufficient to describe the event itself. In this regard it is noted that the claims are not limited to the deposited corn (maize) plant, seed, cell or part thereof comprising event DP-202216-6. Rather, the claims encompass any corn plant, seed, cell or part thereof that comprises event DP-202216-6 wherein the event comprises the nucleotide sequence set forth in SEQ ID NO: 7 and SEQ ID NO: 8, including a corn plant, seed, cell or part thereof comprising event DP-202216-6 wherein the event is also defined as additionally comprising the nucleotide sequence set forth in SEQ ID NO: 9 and SEQ ID NO: 10, or the nucleotide sequence set forth in SEQ ID NO: 11 and SEQ ID NO: 12, and wherein a representative sample of seed comprising the event has been deposited with American Type Culture Collection (ATCC) with Accession No. PTA-124653, as well as the use of maize plants comprising an Event DP-202216-6 of undefined structure wherein a representative sample of seed comprising the event has been deposited with American Type Culture Collection (ATCC) with Accession No. PTA-124653. In contrast, the specification at pages 18-19 indicates that a transgenic event such as Event DP-202216-6 will include both the inserted DNA and the flanking DNA, and that they will occur at the .


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 as currently amendment is drawn to a com plant, seed, cell or part thereof comprising event DP-202216-6, wherein the event comprises the nucleotide sequence set forth in SEQ ID NO: 7 and SEQ ID NO: 8, and wherein a representative sample of seed comprising the event has been deposited with American Type Culture Collection (ATCC) with Accession No. PTA-124653.

Claim 3 is drawn to the corn plant, seed, cell or part thereof of claim 1, wherein the event comprises the nucleotide sequence set forth in SEQ ID NO: 11 and SEQ ID NO: 12.
Claim 4 is drawn to the corn plant, seed, cell or part thereof of claim 1, wherein the event comprises the nucleotide sequence set forth in SEQ ID NO: 13 or SEQ ID NO: 14.
The specification at page 13 in Table 1 indicates that SEQ ID NO:9 is Event DP-202216-6 junction sequence 5' end (20 bp; 10 bp genomic + 10 bp insert),  SEQ ID NO: 10 is Event DP-202216-6 junction sequence 3' end (20 bp; 10 bp genomic + 10 bp insert), SEQ ID NO: 11 is Event DP-202216-6 junction sequence 5' end (30 bp; 15 bp genomic + 15 bp insert), SEQ ID NO: 12 is Event DP-202216-6 junction sequence 3' end (30 bp; 15 bp genomic + 15 bp insert), SEQ ID NO: 13 is Event DP-202216-6 insert DNA + genomic flanking sequence (10 bp on both 5' and 3' ends), and SEQ ID NO: 14 is Event DP-202216-6 insert DNA + genomic flanking sequence (20 bp on both 5' and 3' ends). 
Because the specification indicates that SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 and SEQ ID NO:14 are all part of event DP-202216-6, claims 2-4 do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662